DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 12/16/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Reference(s) WO 2011/088447 & “Australian Office action For Australian Application No. 2020201107, dated 16, 2021”, filed/fail to comply with 37 CFR 1.98(a)(3)(i) because it/they does/do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The information referred to therein has not been considered, unless included by the examiner in PTO-892.
The references are not in the current file wrapper nor in the file wrapper of parent case 13/952113.
Claim Objections
Claim(s) 31-42 is/are objected to because of the following informalities:
Claims 31-41 are dependent on canceled claim 27.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 31-42 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 31-42 is dependent on canceled claim(s) 27.
Therefore, claim(s) 31-42 are incomplete, because they fail to contain a reference to a claim previously set forth. MPEP § 608.01(n)V.
Note: For examination, claims 27-42 has been interpreted as being dependent on claim(s) 28.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 4, 10, 14, and 17-21 of U.S. Patent No. 10933353.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 1 & 2 in US 10933353 contain(s) all of the limitations of claims 28, 31, & 41 in the current application.
claim(s) 4 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 29.
claim(s) 7 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 32.
claim(s) 10 & 17 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 36.
claim(s) 10 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 37, 38, & 42.
claim(s) 14 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 30.
claim(s) 18 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 40.
claim(s) 19 & 20 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 39.
claim(s) 21 in US 10933353 substantially teach(es) the claim recitations of the instant application’s claim(s) 33 & 34 & 35.
This is a provisional nonstatutory double patenting rejection.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773